Per Curiam.
There is no question of res adjudicata in this case. The employer’s report and all evidence taken on all former hearings were before the Board at the time the award was made and are in the record. At the request of *749employer’s attorney the chairman admitted an affidavit of the employer stating that the average wage was from twenty-five dollars to twenty-eight dollars a week at the time of the accidental injury and thereupon the award appealed from was made. The award should be affirmed. Present — Van Burk, Acting P. J., Hinman, McCann, Davis and Whitmyer, JJ. Award unanimously affirmed, with costs to the State Industrial Board.